                       Case 2:20-cr-00045-GAM Document 30 Filed 02/20/20 Page 1 of 1

AO 442 (Rev 11/11) Arrest Warrant

                                                                                                                UNITED ST ATES HARSH1\1
                                          UNITED STATES DISTRICT COURT
                                                                                                                   2•20 JAN 29 PH 2: 39
                                                                     for the
                                                                                                                  EASTERH DiSTRiCl Of
                                                        Eastern District of Pennsylvania                            PENNSYLVANIA

                    United States of America
                                  v.                                   )
                     KENYATTA JOHNSON                                  )         Case No.   20cr45-3
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                            Defendant


                                                        ARREST WARRANT
To:      Any authorized law enforcement officer

         YO{; ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)        KENYA TTA JOHNSON
who is accused of an offense or violation based on the following document filed with the court:

~ Indictment             :7 Superseding Indictment            '."J Information     0 Superseding Information            O Complaint
:::J Probation Violation Petition           :7 Supervised Release Violation Petition         0 Violation Notice         O Order of the Court

This offense is briefly described as follows:
  18:1343, 1346- HONEST SERVICES WIRE FRAUD- 2 COUNTS




Date:         01/28/2020


City and state:        PHILA., PA



                                                                    Return

         This warrant was rec~r_d on (date)        _j   -Jr·c,l. b:;_,} . , and the person was arrested on (date)            Jr J /-:l.<!._)J)}
at (cztyandstate)         --~WI~----

Date:                  t- J 1-J-o~                                                          -1:?s;
                                                                                            ±   --
                                                                                             Arresting officer's signature



                                                                                               Printed name and title
